55 F.3d 685
312 U.S.App.D.C. 120
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Jerome Stewart TOLSON, Appellant.
No. 93-3166.
United States Court of Appeals, District of Columbia Circuit.
April 20, 1995.

Before:  EDWARDS, Chief Judge, WALD and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the appeal from the judgment of conviction in the District Court, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C. Cir.  Rule 36(b).  The Court finds that the District Court did not abuse its discretion in admitting evidence of appellant Tolson's prior criminal activity, because the evidence was probative of material issues other than character under FED. R. EVID.  404(b), and the probative value of the evidence was not substantially outweighed by the danger of prejudice under FED. R. EVID.  403.  See United States v. Clarke, 24 F.3d 257, 264-66 (D.C. Cir. 1994).  The Court also finds that there was sufficient evidence to support all of appellant's convictions except, as the Government concedes, that for possession of a firearm with an obliterated serial number under 18 U.S.C. Sec. 922(k), which the Court hereby vacates.  The Court finds no need, however, for appellant to be resentenced, because his term of imprisonment remains unaltered.  Accordingly, it is


2
ORDERED and ADJUDGED that the judgment of the District Court is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.